 
Exhibit 10.1

 
 
TERMINATION OF INDEPENDENT CONTRACTOR AGREEMENT






This Termination of Independent Contractor Agreement (the "Agreement") is made
and effective this October 13, 2017.





BETWEEN:
Devgen, LLC (the "Contractor"), an LLC organized under the laws of Georgia with
its head office located at: 12340 Beragio Place, Alpharetta, GA 30004;






AND:
Nexus Enterprise Solutions, Inc. (the "Client"), a corporation organized and
existing under the laws of the State of Wyoming, with its head office located
at: 6810 N. State Road 7,Coconut Creek, FL 33073





WHEREAS, on September 1, 2017, the Contractor and the Client entered into an
Independent Contractor Agreement (the "Original Agreement"); and


WHEREAS, each of the Parties desire to terminate the Original Agreement in full
as of October 13, 2017;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for good and valuable consideration, the
receipt of which is hereby acknowledged, it is hereby agreed as follows:



1.
TERMINATION OF INDEPENDENT CONTRACTOR AGREEMENT



As of October 13, 2017, the Contractor and Client hereby mutually agree and
acknowledge that the Original Agreement has been terminated in its entirety, and
is no longer in effect in any way.  No additional compensation will be paid to
Contractor as of October 13, 2017 pursuant to the Original Agreement, and the
Original Agreement is now null and void.



2.
RELEASE



Upon the execution of this Agreement, Contractor shall release and forever
discharge Client, it's officers, directors, agents, employees, attorneys and
affiliates (collectively the "Client Parties"), of and from all, and all manner
of action and actions, cause and causes of action, rights, liens, agreements,
obligations, claims, debts, dues, sums of monies, costs, expenses, attorneys'
fees, judgments, damages, covenants, of any kind whatsoever (upon any legal or
equitable theory, whether contractual, common-law, statutory, federal, state,
local, or otherwise) (collectively the "Claims") whether now known or unknown,
which Contractor had or may have against the Client Parties related to the
Original Agreement, including any compensation described therein.



3.
ATTORNEY'S FEES



Should either party hereto, or any heir, personal representative, successor or
assign of either party hereto, resort to litigation to enforce this Agreement,
the party or parties prevailing in such litigation shall be entitled, in
addition to such other relief as may be granted, to recover its or their
reasonable attorneys' fees and costs in such litigation from the party or
parties against whom enforcement was sought.


 
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------

 

 





4.
NONWAIVER



No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Client, by an executive officer of the Client or other person duly authorized by
the Client.



5.
APPLICABLE LAW



This Agreement shall be construed in accordance with the laws of the State of
Florida.



6.
SEVERABILITY; ENFORCEMENT



If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect.



7.
ENTIRE AGREEMENT



This Agreement constitutes the entire agreement between the parties with respect
to the subject matter; all prior agreements, representations, statements,
negotiations and undertakings, including the Original Agreement, are superseded
hereby.




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth first above, with full knowledge of its content and significance and
intending to be legally bound by the terms hereof.



     
CLIENT
 
CONTRACTOR
                  /s/ James Bayardelle    /s/ Christopher Ashe 
Authorized Signature
 
Authorized Signature
           
James Bayardelle, CEO 
  Christopher Ashe , Mg. Partner 
Print Name and Title
 
Print Name and Title



 
 
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------